CONCURRING OPINION
Newman, Judge:
I agree with Judge Maletz’ opinion that under all the facts and circumstances of this case Carter, Inc. was an agent or alter ego of Carter, Ltd. rather than a purchaser, and that the decision and judgment of the trial court should be reversed. And I agree with my colleague that even assuming arguendo Carter, Inc. was a purchaser, the trial court erred in holding that appellee had sustained its burden of proof under section 402(f) (1) (B).
I think it important, however, to add some further brief comments:
In my view, the trial court used an erroneous basis for determining that the invoice prices to Carter, Inc. fairly reflected the market value of the imported merchandise within the purview of section 402(f) (1) (B). That statute (unlike prior law) authorizes an export value to be predicated upon sales to “one or more selected purchasers at wholesale at a price which fairly reflects the market val/ae of the merchandise’’'. (Emphasis added.)
Judge Maletz’ opinion discusses the special standing of selected purchasers, and the possible “rigging” of export value, through sales at “non-market” prices. Additionally, the opinion points up the importance of a comparison of home market selling prices with the invoice price to the selected purchaser in determining whether the invoice price fairly reflects market value. From that discussion and as I read the statute, I am clear that even where there are several selected purchasers buying at comparable prices from the exporter, as found by the trial court in this case, proof independent of the price to the selected purchasers (viz. home market and third country prices, exporter’s production cost, etc.) is required to establish such price as fairly reflecting market value.
Here, the trial court’s reliance solely upon sales to selected purchasers (the OEMs) in effect permitted selected purchaser prices to hoist themselves up by their own bootstraps to the status of export value.* Stated differently, the trial court made no determination that the selected purchaser prices to the OEMs fairly reflected market value. Nevertheless, those selected purchaser prices were used by the trial court as its sole basis for concluding that comparable prices to Carter, Inc., another selected purchaser, fairly reflected market value. Such holding obviously defeats the intent of section 402 (f) (1) (B) to require that a price to one or more selected purchasers be shown, by proof *252independent of that price, to fairly reflect tbe market value of the merchandise.
The only independent proof submitted by appellee relates to sales in Canada which, in the case of warehouse distributors and jobbers, were at higher prices than to Carter, Inc., with no accounting by appellee for the difference in prices. Such failure to account for the difference in prices is fatal to appellee’s claim that the lower selected purchaser prices to Carter, Inc. fairly reflected the market value.
Although the trial judge apparently was impressed by the fact that the OEMs were unrelated to Carter, Ltd., such fact does not alter the special status of the OEMs as selected purchasers. Indeed, section 402 (f) (1) (B) significantly makes no distinction between related and unrelated selected purchasers. Thus, the rationale for requiring proof that a price to a selected purchaser fairly reflects market value is applicable whether the selected purchaser be related or unrelated.
True, in the recent decision in Ampex Professional Products Co. v. United States, 70 Cust. Ct. 312, A.R.D. 316 (1973), wherein the Second Division (Appellate Term) discussed the various criteria for determining whether a price fairly reflects market value, the statement appears that “[s]ales to other importers in the United States [i.e., Columbia Broadcasting System, a selected purchaser] may be utilized as in the case of J. L. Wood. v. United States, 68 Cust. Ct. 259, R.D. 11766 (1972) (application for review pending)”. However, I belieA^e that the views expressed by Judge Maletz and myself are more consistent with the intent and purpose of the requirement in the statute that sales to selected purchasers fairly reflect market value.
Accordingly, for these reasons, and for those reasons expressed by Judge Maletz, I concur that the decision and judgment of the trial court should be reversed.

 There Is no dispute between the parties that the OEMs were selected purchasers.